SHAREHOLDER SERVICING AGREEMENT AIP Alternative Strategies Funds On behalf of each of its series listed on Appendix A (the “Funds”) Alternative Investment Partners, LLC 701 Westchester Avenue, Suite 312W White Plains, NY 10604 To Whom It May Concern: We herewith confirm our agreement with you as follows: You will perform or arrange for others, including organizations, whose customers or clients are shareholders of the Funds (the "Shareholder Servicing Agents") to perform all shareholder servicing functions and maintenance of shareholder accounts not performed by us or by our Transfer Agent ("Shareholder Services").
